Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 6/10/2022.  As directed by the amendment, claims 1, 33, and 37 have been amended, claims 5, 8-10, 12, 14, 16-19, 21, 23-24, and 27-30 have been canceled, and no claims have been added. Furthermore, applicant has elected claims 1-4, 6-7, 11, 13, 15, 20, 22, 25-26, and 36 in the Response to Election/restriction filed on 6/10/2022 (claim 36 was omitted in the restriction requirement, but will be treated as part of elected Group I). Thus, claims 1-4, 6-7, 11, 13, 15, 20, 22, 25-26, and 31-37 are pending in the application, with claims 1-4, 6-7, 11, 13, 15, 20, 22, 25-26, and 36 being examined on their merits.
Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on 6/10/22 is acknowledged.  The traversal is on the ground(s) that: (1) The cited reference of Walsh (2016/0107309) does not disclose that “the first and a second passive components, in use, being disposed on opposite sides of a joint of a body such that one of the first and second passive components is disposed in front of the joint and the other of the first and second passive components is disposed at the rear of the joint,” and (2) Claim 1 appears in both Groups I and II.  
This is not found persuasive because the prior art rejection of claim 1 below demonstrates that the newly amended claim 1 does not possess a “special technical feature” common to both Group I and Group II. Furthermore, the fact that claim 1 belongs to both Group I and Group II merely means that claim 1 is a generic claim. The remaining dependent claims can still be directed to inventions that are “not so linked as to form a single general inventive concept” under PCT Rule 13.1.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted as invoking 35 USC 112(f).
Claim Objections
4.	Claims 1, 6, and 7 are objected to because of the following informalities: 
Regarding claim 1, the limitation “the first and a second passive component, in use, being disposed on opposite sides of a joint of a body” (ln.  10-13) should read --the first and a second passive component configured to be, in use, disposed on opposite sides of a joint of a body-- to avoid any possible interpretation that the claim positively recited a part of the human body (i.e. “a joint of a body”) in violation of 35 USC 101;
Regarding claim 6, the phrase “comprises at least one actuator is configured is adapted to assist” (ln. 3) should read --comprises at least one actuator that is configured to assist--. Additionally, the phrase “a passive component is provided adapted to present a force” (ln. 5) should read -- a passive component is provided to present a force--.
Regarding claim 7, the term “and” should be added after the word “gravity” (ln. 6) and before the phrase “is configured” (ln. 7).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the phrase “according to claim 1 one of the previous claims” (ln. 1-2) renders the dependence of the claim unclear. For the purposes of examination, the claim will be interpreted as being dependent upon claim 1.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-4, 6-7, 11, 13, 15, 20, 22, 25-26, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck et al (2018/0008502) in view of Hanson et al (2010/0185301).
	Regarding claim 1, Asbeck discloses a soft wearable muscle assisting device (Fig. 2, soft exosuit 200), comprising: active and passive components (Fig. 1 depicts an active component in the form of actuation system 300 including a motor, pulley, and Bowden cable. Fig. 2 depicts connection elements 220 that serve as passive components); at least a wearable body interface (Fig. 2, waist anchor 212, thigh anchor 214, calf anchor 216, and foot anchor 218 form a wearable body interface) and attached thereon elements of the active and passive components adapted to together assist a user in changing or maintaining a position of a first body part articulated to a second body part (Figs. 1-2, the actuation system 300 and connection elements 220 attach to the anchors 212-218 and assist the user in articulating the parts of the user’s legs; see [0088], which discloses that the exosuit system assists the user in walking), the wearable body interface comprising at least two garment portions (Fig. 2 depicts four garment portions- waist anchor 212, thigh anchor 214, calf anchor 216, and foot anchor 218), the active and passive components comprising at least one actively powered element (Fig. 1, the motor provides active power to the pulley), the passive components comprising at least a first passive component and a second passive component that both extend between the at least two garment portions (Fig. 2, connection elements 220 are passive and extend between at least two garment portions; see [0091]).
Asbeck does not disclose that the passive components comprise elastic material for storing energy provided by at least one of the user and the at least one actively powered element, or that the first and a second passive components, in use, are disposed on opposite sides of a joint of a body such that one of the first and second passive components is disposed in front of the joint and the other of the first and second passive components is disposed at the rear of the joint.
	However, Hanson teaches an equilibrium point prosthetic and ankle-foot system wherein passive components are located on opposite sides of a joint (Fig. 1, neutralizing springs 104 are located on the front and back side of the artificial ankle joint) in order to assist the joint into a neutral position (see [0056]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exosuit of Asbeck to include antagonistic passive components at the front and rear of the ankle (and each joint) as taught by Hanson to assist the user in moving or maintaining the joint(s) in a neutral position. The resultant device would have the passive components having connection points on the anchors 212-218 and would traverse the joints of the user in the front and rear of each respective joint, thereby stabilizing each joint.
	Regarding claim 2, the modified exosuit of Asbeck has the wearable body interface and the active and passive components as adapted to assist a user in changing or maintaining the position of a limb articulated at the joint (Abstract specifically discloses assistance with hip and ankle motion); and the at least two garment portions comprise at least one garment portion that in use at a position generally distal of the joint while at least one other garment portion in use is provided at a position non-distal of the joint (Fig. 2, calf anchor 216 is located distal of the knee joint, while thigh anchor 214 is located non-distal of the knee joint).
	Regarding claim 3, the modified exosuit of Asbeck has the first passive component as configured to exert a torque on the joint for at least a first part of possible joint angles (Hanson, Fig. 1, a first neutralizing spring 104 would exert a torque on the ankle for a first part of possible joint angles); and the second passive component as configured to exert a torque on the joint for at least a second part of the possible joint angles (Hanson, Fig. 1, the opposing neutralizing spring 104 would exert a torque on the ankle for a second part of possible joint angles), the torque of the first passive component being zero or counteracting the torque of the second passive component for at least some part of the second part of possible joint angles (Hanson, Fig. 1, the two springs 104 would counteract the torque of the opposing spring during respective joint angle ranges), a sum of torques of the first and the second passive component together providing a nonzero torque on the joint (Hanson, Fig. 1, in the neutral ankle position, the springs 104 provide a net torque on the ankle joint). In the modified device of Asbeck, this antagonistic interplay between the passive components would take place at each joint of the exosuit.
	Regarding claim 4, the modified exosuit of Asbeck has the sum of torques of the first and the second passive component together providing a net joint flexion assistance (Hanson, [0035], discloses that the neutral position of the ankle could be in a slightly dorsiflexed position. This means that the springs 104 would provide a net joint dorsiflexion assistance).
	Regarding claim 6, the modified exosuit of Asbeck has at least one active component comprising at least one actuator and as configured to assist joint extension (Asbeck, Fig. 1, motor serves as an actuator and helps to generate ankle extension (Fig. 1) and hip extension (Fig. 12A)); and wherein a passive component is provided adapted to present a force antagonistic to the assistance of joint extension provided by the at least one active component (Hanson, Fig. 1, opposing neutralizing springs 104 would present antagonistic forces at each joint).
	Regarding claim 7, the modified exosuit of Asbeck has at least one active component (Asbeck, Fig. 1, motor and associated drive components): at least comprising a guided tendon (Fig. 1, Bowden cable) and an actuator (Fig. 1, pulley and motor serve as an actuator) adapted to together assist in changing the position of the first body part against gravity (Asbeck, Figs. 12A-12B, movement of the hip would be against gravity), and is configured: to allow the actuator to unreel the tendon for flexing of the joint; and to exert a tension on the tendon at least one of: by the weight of the body part articulated and by a nonzero sum of torques on the joint provided by the first and second passive components together (Asbeck, Fig. 10, motor 310 allows cable 320 to wind and unwind in order to flex or extend joints as needed, and as determined with the interplay by the weight and force generated by the leg).
	Regarding claim 11, the modified exosuit of Asbeck has at least one of the body parts that is assisted as a leg (Asbeck, Fig. 2, the exosuit 200 assists the legs of the user); at least one of the active components comprising a tendon guided generally in front of the knee but generally behind the back of the hip (Fig. 27 depicts an embodiment with the tendon “generally” behind the back of the hip and in front of the knee); and the passive elements comprising stretching bands behind the knee and stretching bands for the thigh in front of a user having the body parts (Hanson, Fig. 1, neutralizing springs 104 are behind the joint and in front of the joint. In the modified device, springs (considered a type of “stretching band”) would be located to the rear of the knee joint and in front of the knee joint).
	Regarding claim 15, the modified exosuit of Asbeck has at least one of the at least two garment portions as arranged to fully or partially surround a limb portion (Asbeck, Fig. 2, the anchors 212-218 all fully surround a limb portion), and which further comprises constringent elements configured to constrict the at least one of the at least two garment portions (Asbeck, [0101], discloses that the anchors can overlap on itself and may be secured by an adjustable mechanism (i.e. have “constringent elements” that can constrict the anchors), the constringent elements are embedded into the garment portion (Asbeck, Fig. 6A, the adjustable mechanism is embedded into the anchors); and the active components comprise active tendons connected to the constringent elements (Asbeck, Fig. 27, the depicted active tendon is connected to the constringent elements of the anchors (via the Bowden cable’s overall connection to exosuit).
	Regarding claim 20, the modified exosuit of Asbeck has the active components comprising tendons and actuators and which further comprises a direction change guide element configured to guide the tendons to the actuators through a direction change (Asbeck, Fig. 27 depicts that the Bowden cable changes direction to follow the curve of the leg of the user, whereby direction change guides must be part of the exosuit).
	Regarding claim 22, the modified exosuit of Asbeck has the body interface comprising a plurality of layers configured to change an overall stiffness of a part of the soft wearable muscle assisting device (Asbeck, [0095], discloses that the anchors may be made from woven and reinforcement materials that may have different strain properties in different directions).
	Regarding claim 25, the modified exosuit of Asbeck has the active and passive component and the wearable body interface as configured to be used in changing or maintaining a position of a first body part that is articulated to the second body part via at least two joints (Asbeck, Fig. 12d, the exoskeleton is configured to be used across the hip, knee, and ankle joints); the active component as configured to change or maintain angular positions of both of the two joints (Asbeck, Fig. 12d depicts changing the angular positions of both the ankle and the hip); and the active component as provided with only one actuator for changing or maintaining the angular positions of both of the joints (Asbeck, Fig. 12d, has only one motor for actuating the Bowden cable).
	Regarding claim 26, the modified exosuit of Asbeck has the active components comprising tendons (Asbeck, Fig. 7A, actuation element 320 is a type of tendon); and the tendons are guided in at least one of: low friction sheaths, at least some of which are partially attached to at least one of the garment portions; and the tendons are guided in slack sheaths, at least some of the slack sheaths being at least partially attached to at least one of the garment portions (Asbeck, Fig. 7A, actuation element 320 enters a sheath as it travels up to the hip to connect to the motor).
	Regarding claim 36, the modified exosuit of Asbeck has a base layer being a garment like layer comprising at least two garment elements (Asbeck, Fig. 2, anchors 212-218 form a “base layer” that is garment like and is made of multiple elements); the active and passive components together assist a user in changing or maintaining a position of the first body part articulated to the second body part (Asbeck, Fig. 27, depicts assisted movement by the exosuit), the active and passive components comprising elements attached to the base layer (Asbeck, Fig. 27, the Bowden cable would be connected to the anchors 212-218. Hanson, Fig. 1, neutralizing springs 104 would be connected to the anchors 212-218 at each joint), the active components having a sheath, at least one tendon guided in the sheath, the sheath attached at least for a part of its length at the base layer and the sheath being slack (Asbeck, Fig. 7A, cable 320 is depicted as entering a slack sheath as it travels up the leg to the pulley and motor); a passive layer comprising at least a passive element that connects the at least two garment elements (Hanson, Fig. 1, neutralizing springs 104 form a “passive layer” in the modified device), the passive element comprising elastic material configured to store a portion of energy provided by at least one of the user and by the active component, the active and passive elements arranged on opposite sides of a joint adjacent the body part, stabilizing the joint in a ligament- like manner, and acting in an antagonistic manner (Hanson, Fig. 1, neutralizing springs 104 act as an antagonist pair that stabilizes the joint and helps the joint move).



Allowable Subject Matter
10.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record does not have the at least one active component comprising at least one tendon guided on one side of the body in view of a sagittal plane of the body, then separated in two portions guided to opposite sides of the coronal plane of the joint, and then reunited into a single tendon on an opposite side of the sagittal plane.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ward et al (9,289,316) discloses passive elements on that extend to both sides of a body joint.
Toronto et al (2009/0042702) discloses an exosuit with passive elements that extend over a joint.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785